Citation Nr: 1440171	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  12-14 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Restoration of a 100 percent disability rating for post-traumatic stress disorder (PTSD), reduced by the Regional Office (RO) to 70 percent.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran had active service from February 2002 to February 2006.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the Louisville, Kentucky Regional Office (RO) of the United States Department of Veterans Affairs (VA). In a March 2011 rating decision, the RO proposed to reduce the disability rating for PTSD from 100 percent to 70 percent.  In a June 2011 rating decision, the RO reduced the rating to 70 percent effective September 1, 2011.

In June 2014, the Veteran had a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

To ensure a total review of the evidence in this case, the Board has reviewed the Veteran's paper claims file and his electronic files on the Virtual VA system and the Veterans Benefits Management System (VBMS).  The documents within these systems include documents relating to the immediate appeal.


FINDING OF FACT

After the assignment, effective in April 2009, of a 100 percent disability rating for the Veteran's PTSD, he experienced, under ordinary conditions of life and work, improvement in the extent of his occupational and social impairment, such that the impairment became less than total.


CONCLUSION OF LAW

Restoration of a 100 percent disability rating for PTSD is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.344, 4.1, 4.2, 4.10, 4.13, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).

Under the notice requirements, VA is to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

The Court has noted that a claim stemming from a rating reduction action is a claim for restoration of the prior rating, not a claim for an increased rating.  Peyton v. Derwinski, 1 Vet. App. 292 (1991); Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  Where the reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  Unless otherwise provided, if additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e) (2013).

Also, in Bryant v. Shinseki, 23 Vet. App. 493-94 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a Board hearing fulfill duties to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.

VA satisfied the duty to notify provisions in letters issued in August 2006, October 2008, and March 2011.  In the 2006 and 2008 letters, VA advised the Veteran what information was needed to substantiate claims for service connection and increased disability ratings.  In March 2011, when the RO proposed to reduce the rating for the Veteran's PTSD, the RO mailed a notice to the latest address of record.  The notice informed the Veteran of the procedures for the presentation of evidence, the right to a hearing, and representation options.  In the notice letters, VA also advised the Veteran how VA assigns effective dates.  The letters also stated who was to provide the evidence.

In the June 2014 Board videoconference hearing, the undersigned VLJ fully explained the issues and suggested the submission of evidence that may have been overlooked.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the hearing.  The Board therefore finds that, consistent with Bryant, the VLJ who conducted the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in providing notice during the Veteran's hearings constitutes harmless error.

The Veteran's claims file (including information in Virtual VA and VBMS) contains the Veteran's service medical records, post-service medical records, reports of VA medical examinations, and a transcript of the June 2014 Board videoconference hearing.  The Veteran has had VA examinations that provided adequate information about the effects of his PTSD.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claim, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran has actively participated in the claims process by providing evidence and argument and reporting for examinations.  Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication nor to have caused injury to the Veteran's interests.  See Pelegrini, 18 Vet. App. at 121. Therefore, any such error is harmless, and does not prohibit Board consideration of the claim on its merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Restoration of Rating

The RO assigned for the Veteran's service-connected PTSD an initial disability rating of 30 percent.  In a May 2009 rating decision, the RO increased the rating to 100 percent, effective April 3, 2009.  In a March 2011 rating decision, the RO proposed to reduce the disability rating for PTSD from 100 percent to 70 percent.  In a June 2011 rating decision, the RO reduced the rating to 70 percent effective September 1, 2011.  The Veteran appealed the reduction of the rating.  He contends that his PTSD has continued to produce severe disability, such that a rating reduction is not warranted.

With regard to reduction of disability ratings, VA regulation 38 C.F.R. § 3.344 pertains to disabilities which are likely to improve and examination reports indicating improvement.  The Court has noted that this regulation applies to ratings that have been continued for long periods of time at the same level (five years or more).  Brown v. Brown, 5 Vet. App. 413 (1993).  The 100 percent rating for the Veteran's PTSD was in effect for less than five years.  Therefore, the provisions of 38 C.F.R. § 3.344 pertaining to stabilization of disability ratings do not apply.  Reexamination disclosing improvement will warrant a rating reduction.  38 C.F.R. § 3.344(c). Nevertheless, the Court noted in Brown that there are several general VA regulations that apply to all rating reductions, regardless of whether the rating has been in effect for five years or more.  Brown, supra at 420-421.

Specifically, VA regulation 38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history.  Furthermore, VA regulation 38 C.F.R. § 4.13 provides that the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  Brown, 5 Vet. App. at 420-21; see 38 C.F.R. §§ 4.2, 4.10. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.  A claim as to whether a rating reduction was proper must be resolved in the veteran's favor unless the Board concludes that a fair preponderance of evidence weighs against the claim.  Brown, 5 Vet. App. at 421.

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10.

The rating schedule provides for evaluating mental disorders, including PTSD, under a General Rating Formula for Mental Disorders.  Under that formula, the criteria for 100 percent and 70 percent ratings are as follows:


Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name  .......................... 100 percent

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships  ............................................. 70 percent

38 C.F.R. § 4.130.

In treating and evaluating mental disorders, mental health professionals sometimes assign a Global Assessment of Functioning (GAF) score.  The GAF scale is a scale of psychological, social, and occupational functioning a hypothetical continuum of mental health and illness.  It is provided in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th edition (DSM-IV).  Assessments on the GAF scale are not to include impairment in functioning due to physical or environmental limitations.  Clinicians have assigned the Veteran GAF scores of 50 to 65.  GAF scores of 41 to 50 are for serious symptoms (e.g., suicidal ideation, severe obsessional rituals) or serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job).  GAF scores of 51 to 60 are for moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores of 61 to 70 are for some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social or occupational functioning, but generally functioning pretty well, has some meaningful interpersonal relationships.  DSM-IV.

Here, the evidence shows that the Veteran's service-connected PTSD does not result in total social and occupational impairment, nor does it result in a disability picture with symptoms typically associated with a total rating.  

By way of history, a clinician diagnosed the Veteran with PTSD in 2006.  In treatment in 2007, he reported ongoing interpersonal conflicts.  He stated that his employer threatened to fire him because of his bad attitude.  He indicated that he stopped taking a prescribed medication after experiencing significantly increased irritability, culminating in an episode of violence against an animal.  He related that he saw things out of the corners of his eyes.  Treating clinicians adjusted medications.  Clinicians assigned a GAF score of 55 to 60.

On VA PTSD examination in April 2009, the Veteran indicated that he lived with his girlfriend and children.  He stated that his family relationships were strained, and that he isolated himself.  He related that he was unable to perform many daily living skills on a regular basis without outside influence.  He reported having lost a series of jobs due to stress and inability to control his anger.  He indicated that in February 2008 he threw a shovel at his boss.  He related a one year history in his present full time job as a security guard.  He reported having panic attacks about once a week.  He related having occasional suicidal thoughts.  He indicated that he was easily distracted.  The examiner found that his attention was disturbed.  The Veteran reported having visual hallucinatory shadows daily and auditory hallucinations one to two times a week.  The examiner stated that the Veteran's PTSD produced deficiencies in family relations, work, and mood.  The examiner assigned a GAF score of 50.

VA treatment notes from 2009 and 2010 reflect ongoing medication for PTSD.  The Veteran reported that he was employed, and that outside of work he avoided contact with others.  In June 2010, a treating clinician observed that the Veteran had a depressed mood and anxious affect.  He denied suicidal or homicidal ideation.  He appeared restless, and uncomfortable sitting in a room with the door closed.  His hygiene, speech, and thought processes were normal.  His thought content exhibited hypervigilance and lack of patience with others.  There was no evidence of psychosis.

In October 2010, the Veteran came to a VA emergency department, reporting flaring up of his PTSD.  He stated that he had chest pain and a headache, and that he saw flashing lights.  He indicated that he had not slept in 36 hours.  He reported that he was avoiding his family and friends.  He stated that he had called in sick to work for the past week.  He indicated that, after a conflict with his fiancée, he expressed a plan of suicide by overdose of medications and alcohol.  At the emergency department, he denied thoughts of harming himself or others.  Medications were adjusted.  He expressed the belief that he did not need inpatient mental health treatment.

On VA PTSD examination in December 2010, the Veteran reported ongoing medication for PTSD.  He related severe depression and anxiety.  He indicated that he withdrew from life.  He denied hallucinations, panic attacks, suicidal or homicidal thoughts, or episodes of violence.  He stated that he had been seen in an emergency room due to a PTSD crisis.  He reported that he lived with his wife and children.  He indicated that he worked full time as an electronics mechanic.  He stated that PTSD symptoms caused him to lose time from work due to interpersonal conflict, social withdrawal, distraction, and tardiness.  The examiner found that the Veteran's attention was intact.  His mood was anxious, and his speech and thought were unremarkable.  The examiner stated that the Veteran's PTSD produced deficiencies in family relations, work, and mood.  The examiner assigned a GAF score of 50.

The Veteran was seen at a VA emergency department again in April 2011.  He reported a one month history of increased depression.  His wife reported that he spent his time lying in bed, and had not gone to work in four weeks.  He denied suicidal ideation.  He reported having audio and visual hallucinations.  A clinician strongly encouraged inpatient treatment, but the Veteran refused.  Medications were adjusted.

In an April 2011 statement, the Veteran disagreed with the proposed reduction of his rating.  He reported that he was only able to keep his job because leave was available.  He stated that he had used of all his paid leave and had been on leave without pay for five weeks.  He noted that he had visual and auditory hallucinations.  He indicated that he and his wife felt that it was not safe for him to supervise their children.  He stated that he panicked if he went out in public.  He noted that he had attempted suicide once. 

In VA mental health treatment in May 2011, the Veteran reported that he felt ready to return to work.

In a June 2011 statement, the Veteran reported that he had panic attacks, panic when in public, and visual and auditory hallucinations.  He argued that his functioning on the December 2010 examination was not typical, and that his symptoms and impairment usually were more severe.  He stated that treating clinicians told him that he was not improving.  He stated that his PTSD symptoms caused him to exhaust his leave from work, and jeopardized the continuation of his employment. 

In VA mental health treatment in August 2011, the Veteran reported feeling depressed.  He denied suicidal ideation.  The treating clinician observed that the Veteran was oriented, with a depressed mood, and organized thought.  The clinician assigned a GAF score of 53.

On VA PTSD examination in September 2011, the Veteran reported having marital discord.  He related having problems at work due to his absenteeism and difficulty getting along with others.  He reported hypervigilance and irritability.  He denied hallucinations or suicidal ideation.  The examiner observed that the Veteran had appropriate hygiene, logical thought processes, and intact attention and memory.  On testing, there was no evidence of gross impairment in thought processes or communication.  The examiner concluded that the Veteran's PTSD symptoms were in the moderate range, with variation over time, but without symptoms that severely impaired functioning.  The examiner assigned a GAF score of 55.

In a statement that VA received in 2012, the Veteran's wife indicated that the Veteran did not do any household tasks.  She stated that presently he seemed to have no emotions.  She indicated that the absence of practical assistance and emotional support from him made it difficult to be with him.

In March 2012, the Veteran's supervisor at work wrote that due to PTSD the Veteran had unpredictable extended absences from work.  He stated that these uses of leave exhausted paid leave even as the Veteran had need for leave for other purposes.  He expressed that the Veteran was a motivated worker who was an asset to the mission, but that his PTSD presented supervisory challenges.  He stated that he and the Veteran had adapted, such that the Veteran's PTSD impacted his work less than it had two years earlier.

In May 2012, the Veteran wrote that feelings of vulnerability caused him to limit showering to two times a week.  He related great difficulty interacting with people, and loss of memory regarding people he knew, such as previous girlfriends.

On VA PTSD examination in September 2012, the Veteran indicated that he continued on medication for PTSD.  He stated that he worked full time as an electronics mechanic.  He related that he took leave from work due to frustration with supervisors and coworkers, and in periods of worsened depression.  He asserted that he would have lost his job if not for his employer's tolerance of his use of leave.  He indicated that he was irritable and spoke bluntly to people.  He denied physically aggressive behavior.  He reported a history of suicidal ideation without any present suicidal ideation.  The examiner noted that the Veteran had normal grooming and speech.  The Veteran endorsed often seeing something from the corner of his eye.  The examiner stated that the description of that experience did not indicate hallucinations.  The examiner found that the Veteran's PTSD produced occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood.  The examiner assigned a GAF score of 50.

In VA mental health treatment in September 2012, the Veteran sought refill of medications.  He denied suicidal ideation or altercations with others.  He reported fair relationships with his wife and employer.  The treating clinician found that the Veteran's mood was reasonably stable on medication, and that his present risk to self and others was low.  The clinician assigned a GAF score of 60 to 65.

In 2014 the Veteran submitted an undated letter to his wife, in which he indicated that he intended to commit suicide using sleeping pills and alcohol.  In a statement VA received in 2014, the Veteran's wife described his actions and impairment.  She stated that he did not participate in caring for their children.  She related that on one occasion he strangled and then resuscitated a feral kitten that was in their garage.  She related an occasion when he made a statement that seemed delusional to her, and an occasion when he confined himself to a room and took out a gun.  She indicated that he withdrew from contact with her and their children, and that he had what she perceived to be inappropriate interactions with other women.

In June 2014, a coworker of the Veteran stated that the Veteran tended to not associate with people around him, and did not work well with others who were not familiar to him.  The coworker indicated that the Veteran missed time at work, and became upset with people who seemed to challenge him.  The coworker indicated that, nonetheless, he and the Veteran worked as a team.  He expressed that the Veteran was an intelligent and hard worker who sometimes needed encouragement and appreciation.

In the June 2014 Board hearing, the Veteran stated that he continued in VA treatment for his PTSD.  He reported that he had been taken to a VA emergency department after a suicide attempt.  He indicated that his wife tolerated him.  He reported that he did not have friends.  He stated that he worked as an electronics mechanic.  He reported that he got along with the coworker with whom he shared work space, and that the coworker listened to him when he complained.  He related that his interpersonal problems caused trouble at work, such as in a recent incident in which he threatened a supervisor and then received a letter of reprimand.  He indicated that his PTSD symptoms led him to take leave from work and use up all of his available leave.

Since the RO assigned a 100 percent rating from April 2009 for the Veteran's PTSD, subsequent reexaminations, as well as treatment records and statements from the Veteran and persons who know him, showed modest improvement in his level of impairment due to PTSD, from extremely severe to severe.  As of April 2009, the Veteran's work history was marked by job losses related to uncontrolled anger, with actions such as throwing a shovel at a supervisor.  He reported weekly panic attacks, and was found to have disturbed attention.  He stated that he had visual and auditory hallucinations.

 From the December 2010 examination forward, the Veteran missed considerable time from work, and he struggled with interactions, but he managed to retain his job and even inspire some praise from others for his efforts.  He had fewer panic attacks, and clinicians found that he was able to maintain attention.  While he continued to report hallucinations, the clinician who examined him in September 2012 concluded that the symptoms he described did not constitute hallucinations.  Examinations and treatment records after April 2009 were comparable to the April 2009 examination in thoroughness and use of descriptive terms.  Compared to his disability picture in April 2009, the Veteran later experienced at least some improvement in his ability to function, such that he did not have total occupational and social impairment, with such symptoms as gross impairment in thought and communications, persistent hallucinations, persistent danger to self or others, or loss of memory of the names of close relatives.  He experienced such improvement under the ordinary conditions of life with his spouse and children and work in full time employment.

The preponderance of the evidence thus demonstrates that his disability due to PTSD improved so as to warrant the reduction of the rating from 100 to 70 percent.  While the Veteran had improvement that reduced his occupational and social impairment, he continued to have a great deal of occupational and social impairment.  The 70 percent rating assigned after the reduction, however, adequately and appropriately addresses the extent of his ongoing impairment and deficiencies, including such symptoms as suicidal ideation, panic, depression, and difficulty adapting to a work setting.  The Board therefore denies restoration of the 100 percent rating.

In denying the claim, the Board does not question the severity of the Veteran's beliefs that he has serious and significant disability.  Indeed, the 70 percent disability rating is a reflection of the disability's significant effect on social and occupational functioning.  Should the Veteran believe that a higher rating is warranted in the future, he is certainly free to claim an increase.  


ORDER

Entitlement to restoration of a 100 percent disability rating for PTSD is denied.




____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


